                 Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 1 of 9 PageID: 276
AO 246B (Mod. DINJ 12) Shesi I - ,dgmant Inc Cdmlnel C..e



                                                      UNITED STATES DISTRICT COURT
                                                            District of New Jersey

  UNITED STATES OF AMERICA

            V.
                                                                        CASE NUMBER       2:14-CR-00558-SDW-2

 MICHAEL SORRENTINO

           Defendant.


                                                      JUDGMENT IN A CRIMINAL CASE
                                           (For Offenses Committed On or After November 1, 1987)


           The defendant, MICHAEL SORRENTINO, was represented by HENRY E. KLINGEMAN, ESQ. (Retained).

           On    motion of the United States, the court has dismissed count(s) is. 2s, 35. 4s, 6s, 8s, lOs, 12s.

The defendant pleaded guilty to count(s) 13s of the INDICTMENT on 1119/2018.              Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                   Count
  Title & Section             Nature of Offense                                             Date of Offense        Number(s)

  26:7201 AND                 TAX EVASION                                                   1/4/2011 -2/26/2013    13s
  18:2


       As pronounced on October 05, 2018, the defendant is sentenced as provided in pages 2 through 8 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        It is ordered that the defendant must pay to the United States a special assessment of $100.00 for count(s) 13s,
which shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

         It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.

           Signed this            day of Dci




07740
                 Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 2 of 9 PageID: 277
AO 245B )Mod 0/NJ 12/06) Sheet 2- tmprisonment


                                                                                            Judgment Page 2 of 8
                                                                                                     -




Defendant: MICHAEL SORRENTINO
Case Number: 2:14-CR-00558-SDW-2


                                                         IMPRISONMENT

        The defendant is hereby Committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 8 months.

            The defendant will surrender for service of sentence at the institution designated by the Bureau of Prisons




                                                             RETURN

             I have executed this Judgment as follows:




             Defendant       delivered      on
                                                                          To
  At                                                                           with a certified copy of this Judgment.



                                                                                       United States Marshal

                                                                                  By




                                                                                       Deputy Marshal
                 Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 3 of 9 PageID: 278
P0 245R (Mat 0/NJ 12/06) Sheet 3   -   Supervised Release


                                                                                             Judgment   -   Page 3 of B
Defendant: MICHAEL SORRENTINO
Case Number: 2:14-CR-00558-SDW-2



                                                                SUPERVISED RELEASE

            Upon release from imprisonment, you will be on supervised release for a term of 2 years.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

         You must submit to one drug test within 15 days of commencement of supervised release and at least two tests
thereafter as determined by the probation officer.

            You must cooperate in the collection of DNA as directed by the probation officer

         If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.

            You must comply with the following special conditions:

            DRUG TESTING AND TREATMENT

            You must refrain from the illegal possession and use of drugs, including prescription medication not prescribed in
            your name, and must submit to urinalysis or other forms of testing to ensure compliance. It is further ordered that
            you must submit to evaluation and treatment, on an outpatient or inpatient basis, as approved by the U.S. Probation
            Office. You must abide by the rules of any program and must remain in treatment until satisfactorily discharged by
            the Court You must alert all medical professionals of any prior substance abuse history, including any prior history
            of prescription drug abuse. The U.S. Probation Office will supervise your compliance with this condition.

            COMMUNITY SERVICE (500 hours over the term of supervised release without any type of compensation.)

            You must contribute 500 hours of community service work over the term of supervised release. Such service will
            be without compensation, with the specific work placement to be approved by the U.S. Probation Office.


            FINANCIAL DISCLOSURE

            Upoirrequestyou-mustprovide-the-thSz-Probation-Office-with-fuIIdiscIosureof-your-finanoial records, includingco—
            mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
            financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
            opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
            business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
            U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
            of your income. You must cooperate in the signing of any authorization to release information forms permitting the
            US. Probation Office access to your financial records.

             INTERNAL REVENUE SERVICE                       -   COOPERATION

             You must fully cooperate with the Internal Revenue Service by filing all delinquent or amended returns within six
             months of the sentence date and timely file all future returns that come due during the period of supervision. You
             must properly report all corrected taxable income and claim only allowable expenses on those returns. You must
             provide all appropriate documentation in support of said returns. Upon request, you must furnish the Internal
             Revenue Service with information pertaining to all assets and liabilities, and you must fully cooperate by paying all
             taxes, interest and penalties due, and otherwise comply with the tax laws of the United States.
                  Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 4 of 9 PageID: 279
AO 245B (Mod. DINJ I 21011 Shed 3- Sup.r.iI..d RI....

                                                                                           Judgment   -   Page 4 of 8
Defendant: MICHAEL SORRENTINO
Case Number: 2:1 4-CR-00558-SDW-2


            MENTAL HEALTH TREATMENT

            You must undergo treatment in a mental health program approved by the U.S. Probation Office until discharged by
            the Court. As necessary, said treatment may also encompass treatment for gambling, domestic violence and/or
            anger management, as approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation
            Office will supervise your compliance with this condition.

            NEW DEBT RESTRICTIONS

            You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
            monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. You
            must not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
            obligation or otherwise has the expressed approval of the Court.
                 Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 5 of 9 PageID: 280
AO 2458 (Mod. DINJ l2atS) Sheet 3.- SopeMi.d Rein.

                                                                                               Judgment Page 5 of 8
                                                                                                        -




Defendant: MICHAEL SORRENTINO
Case Number: 2:14-CR-00558-SDW-2


                                             STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must Comply with the following standard Conditions of supervision. These Conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
     of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
     within a different time frame.

2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
     how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4)   You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
   living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
   change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
   the probation officer within 72 hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
   probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
   view.

7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment! unless
     the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
     (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.

8)   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
     has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
     the permission of the probation officer.                                                                 ..      -




9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                      Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 6 of 9 PageID: 281
    AO 2455 (Mcd. DINJ 12108) Sheet 3.- Sup.cvI..d Relee..

                                                                                                             Judgment Page 6 of 8
                                                                                                                     -




    Defendant: MICHAEL SORRENTINO
    Case Number: 2:14-CR-00558-SDW-2


                                                     STANDARD CONDITIONS OF SUPERVISION
    13) You must follow the instructions of the probation officer related to the conditions of supervision.




-
                                                             For OfflcThI Use OnIyUS                Office

        Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
     or (2) extend the term of supervision and/or modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

        You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
     associate Probation Officers.

                                         (Signed)
                                                                        Defendant                                            Date



                                                             U.S. Probation Officer/Designated Witness                       Date
                 Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 7 of 9 PageID: 282
AO 2453 (Mod. D/NJ 12/06) Sheet 5   -   Fine


                                                                                              Judgment   -   Page 7 of 8
Defendant: MICHAEL SORRENTINO
Case Number: 2:14-CR-00558-SDW-2


                                                                  FINE
            The defendant shall pay a fine of $10,000.00.

        This fine, plus any interest pursuant to 18   u.s.c. § 3612(f)(1),   is due immediately and shall be paid in full within 30
days of sentencing.




        If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally
 imposed. See 16 u.s.c. § 3614.

         unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal
 monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
 Federal Bureau of Prisons’ Inmate Financial Responsibility Program! are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
                 Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 8 of 9 PageID: 283
AO 2450 (Mod. DINJ 12106) Sh..t 6- M.eUtulion •nd FOddIWI

                                                                                             Judgment   -   Page 8 of 8
Defendant: MICHAEL SORRENTINO
Case Number: 2:1 4-CR-00558-SDW-2



                                                            RESTITUTION AND FORFEITURE


                                                                   RESTITUTION

The defendant shall make restitution in the amount of $123,913.00. Payments should be made payable to the U-S. Treasury
and mailed to Clerk, U.S.D.C., 402 East State Street, Rm 2020, Trenton1 New Jersey 08608, for distribution to:

                        Internal Revenue Service RACS
                        ATTN: Mail Stop 6261
                        Restitution
                        33 West Pershing Ave.
                        Kansas City, MO 64108



The restitution is due immediately and shall be paid in full within 30 days of sentencing.




         Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of Criminal
 monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
 Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

          Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
 fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
 of prosecution and court costs.
   Case 2:14-cr-00558-SDW Document 100 Filed 10/09/18 Page 9 of 9 PageID: 284




2:14-cr-OO558 IUCHAEL SORRENTINO (2)                                  V   -   1


Restitution of5123,913.OO to:

  INTERNAL REVENUE SERVICE RACS
  ATTN: MAIL STOP 6261
  RESTITUTION
  33 WEST PERSHING AVENUE
  KANSAS CITY, MO 64108
  REFERENCE: MICHAEL SORRENTINO
  $123,913.00
